The trial court found that, although defendant not-for-profit organization had cancelled its group health insurance policy with plaintiff in January 1997, defendant’s employees, including its executive officer who cancelled the insurance, continued to use the health insurance. As a result, it held, plaintiff’s negligence in not notifying the relevant health care providers of the cancellation cannot be a basis for denying plaintiff the value of the services provided to defendant. However, while we agree that plaintiff would seemingly be entitled to recoup its *220payments mistakenly made on behalf of defendant’s employees from the payee health providers or individual employees to whom such payments were made (see Annotation, Right of Insurer Under Health or Hospitalization Policy to Restitution of Payments Made Under Mistake, 79 ALR3d 1113; cf., Martin v Blue Cross & Blue Shield of Cent. N.Y., 167 AD2d 917), it has no direct claim on a theory of unjust enrichment against defendant association, which had notified its employees of the cancellation and instructed them to submit any medical bills directly to the association, which would pay them as a self-insurer (compare, Blue Cross of Cent. N.Y. v Wheeler, 93 AD2d 995). Concur — Andrias, J.P., Rosenberger, Wallach, Rubin and Gonzalez, JJ.